17-3501-cv
Carlson v. Allstate Ins. Co.

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                               AMENDED SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 15th day of April, two thousand nineteen.

PRESENT:             PIERRE N. LEVAL,
                     JOSÉ A. CABRANES,
                     BARRINGTON D. PARKER,
                                  Circuit Judges.


NANCY E. CARLSON,

                               Plaintiff-Appellant,                  17-3501-cv

GLENN R. CARLSON,

                               Plaintiff,

                               v.

ALLSTATE INSURANCE COMPANY,

                               Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                                  JEFFREY R. LINDEQUIST, Law Office of
                                                          Michael D. Parker, Springfield, MA.

FOR DEFENDANT-APPELLEE:                                   RICHARD L. FENTON (Raymond T.
                                                          DeMeo and Jessica A.R. Hamilton,
                                                          Robinson & Cole LLP, Hartford, CT, on
                                                          the brief), Dentons US LLP, Chicago, IL.

                                                      1
        Appeal from a September 28, 2017 judgment of the United States District Court for the
District of Connecticut (Michael P. Shea, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Plaintiff-Appellant Nancy E. Carlson (“Carlson”) appeals the District Court’s judgment of
September 28, 2017 granting the motion for summary judgment of Defendant-Appellee Allstate
Insurance Company (“Allstate”). Carlson sued Allstate for: (1) breach of contract based on Allstate’s
denial of coverage under their homeowner’s insurance policy (the “Allstate Policy”); (2) breach of
the implied covenant of good faith and fair dealing; and (3) unfair and deceptive practices in
violation of the Connecticut Unfair Insurance Practices Act, as enforced through the Connecticut
Unfair Trade Practices Act. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

         “We review a district court’s grant of summary judgment de novo.” Utica Mut. Ins. Co. v.
Clearwater Ins. Co., 906 F.3d 12, 17 (2d Cir. 2018) (citation omitted). “Because interpretation of an
insurance agreement is a question of law, we review the district court’s construction of [an insurance
policy] de novo.” US. Fid. & Guar. Co. v. Fendi Adele S.R.L., 823 F.3d 146, 149 (2d Cir. 2016)
(citation omitted).

        We heard oral argument in the instant case in tandem with two other actions against Allstate.
See Valls v. Allstate Ins. Co., 17-3495-cv; Lees v. Allstate Ins. Co., 18-007-cv. For the reasons set forth in
the Valls per curiam opinion, which has been filed simultaneously with the instant order, we affirm
the summary judgment entered by the District Court because we conclude that the gradual
deterioration of basement walls does not constitute a covered “collapse” under the Allstate Policy.

                                             CONCLUSION

        We have reviewed all of the arguments raised by Carlson on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the September 28, 2017 judgment of the
District Court.


                                                           FOR THE COURT:
                                                           Catherine O’Hagan Wolfe, Clerk




                                                      2